—Order unanimously affirmed without costs. Memorandum: On October 25, 1993, Supreme Court granted defendants’ motion for a conditional order of preclusion that required plaintiff to provide a verified bill of particulars and respond to defendants’ other demands for discovery within 45 days. Plaintiff served a bill of particulars but has not complied with the other conditions of the order, nor has plaintiff moved to vacate the order of preclusion.
On June 28, 1996, plaintiff moved pursuant to CPLR 3103 and 2221 for an order “construing the Court’s prior Order directing discovery dated October 25, 1993, which has been subject to differing interpretations by the parties herein.” The court properly denied that motion. The clear and unambiguous terms of the conditional order of preclusion provide that, if plaintiff fails to comply, no further motion by defendants shall be required in order for plaintiff to be precluded from giving evidence at the trial of this action, and summary judgment shall be deemed granted to defendants. (Appeal from Order of Supreme Court, Onondaga County, Tormey, III, J. — Discovery.) Present — Green, J. P., Pine, Hayes, Callahan and Fallon, JJ.